DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 10, 13 and 15-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Konno et al. (US 20130057738).
Re claim 1: Konno teaches a solid-state imaging device (fig. 1, 2 and 12-14), comprising: a semiconductor substrate (10) (paragraph 23) including a photoelectric conversion element (11); a lens (51) disposed above a first light incident surface (surface of 11 in contact with layer 15) of the photoelectric conversion element (11) (see fig. 1); and a plurality of columnar structures (31) disposed on a surface parallel to the 
Re claim 2: Konno teaches the solid-state imaging device, wherein a crystal state of the columnar structure is a single crystal, a polycrystal, or amorphous (paragraph 50).
Re claim 3: Konno teaches the solid-state imaging device, wherein a refractive index of the columnar structure is 1.5 or more (paragraph 50, silicon material, silicon has refractive index of 3.9766).
Re claim 4: Konno teaches the solid-state imaging device, wherein the columnar structures (31) are arranged on the surface parallel to the first light incident surface (surface of 11 in contact with layer 15) in accordance with square arrangement, hexagonal close-packed arrangement, or random arrangement (see fig. 2, 4 and 9).
Re claim 9: Konno teaches the solid-state imaging device, wherein the columnar structures (31b, 31g and 31r) include two or more kinds of columnar structures having different diameters (see fig. 1 and 4, paragraph 72).
Re claim 10: Konno teaches the solid-state imaging device, further comprising a color filter (21) that selectively transmits light having a particular wavelength (21b, 21g 
Re claim 13: Konno teaches the solid-state imaging device, further comprising a planarization film (30) disposed between the color filter (21) and the semiconductor substrate (10), a surface of the planarization film (30) opposed to the color filter (21) being planarized (see fig. 1), wherein the columnar structures (31) are disposed inside the planarization film (30) (see fig. 1).
Re claim 15: Konno teaches the solid-state imaging device, wherein the semiconductor substrate (10) includes a first photoelectric conversion element (11b) and a second photoelectric conversion element (11g), the lens (51) includes a first lens (51 over 11b) disposed above the first light incident surface of the first photoelectric conversion element (11b) and a second lens (51 over 11g) disposed above the first light incident surface of the second photoelectric conversion element (11g) (see fig. 1), and of the columnar structures (31), a diameter of each of a plurality of first columnar structures (31b over 11b) disposed between the first light incident surface of the first photoelectric conversion element (11b) and the second light incident surface of the first lens (51 over 11b) and a diameter of each of a plurality of second columnar structures (31g over 11g) disposed between the first light incident surface of the second photoelectric conversion element (11g) and the second light incident surface of the second lens (51 over 11g) are different from each other (see fig. 1 and 4, paragraph 72).

Re claim 17: Konno teaches the solid-state imaging device, wherein the columnar structures (31) have spectroscopic characteristics that selectively transmit any one of light having a wavelength component of red, light having a wavelength .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20130057738) in view of Kaiser et al. (US 20120267694).
Re claim 5: Konno teaches the solid-state imaging device, wherein the columnar structures (31) are arranged on the surface parallel to the first light incident surface (surface of 11 in contact with layer 15) in accordance with square arrangement, hexagonal close-packed arrangement, or random arrangement (see fig. 2, 4 and 9), but does not specifically teach a diameter of the columnar structure is 30 nanometers (nm) or more and 200 nm or less, and a pitch between the columnar structures is 200 nanometers (nm) or more and 1,000 nm or less. Kaiser teaches a diameter of a columnar structure is 30 nanometers (nm) or more and 200 nm or less (paragraphs 75, 77 and 78), and a pitch between the columnar structures is 200 nanometers (nm) or more and 1,000 nm or less (paragraphs 75, 77 and 78). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the specific diameter and pitch lengths as seen in Kaiser with the size and pitch of the structures in 
Re claim 6: Konno teaches the solid-state imaging device (fig. 1, 2 and 12-14), comprising: the plurality of columnar structures (31) disposed on the surface parallel to the first light incident surface that is located between a second light incident surface (surface of lens 51 where light enters lens 51 to pass there-through) of the lens (51) and the first light incident surface of the photoelectric conversion element (11) (see fig. 1), but does not specifically teach wherein the columnar structure includes a tapered shape a diameter of which decreases or increases from the surface parallel to the first light incident surface toward the second light incident surface of the lens. Kaiser teaches a columnar structure (1304) (fig. 13) includes a tapered shape a diameter of which decreases or increases from a surface parallel to a first light incident surface (bottom surface of 1302) toward a second light incident surface (top surface of layer 1306) (see fig. 13). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a tapered shape for the structures of Konno similar to Kaiser in order to efficiently pass light within specific/desired wavelengths providing for more efficient color detection and color image formation (MPEP, 2144.04, IV, B).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20130057738) as modified by Kaiser et al. (US 20120267694) as applied to claim 6 above, and further in view of Jin et al. (US 20150311243).
Re claim 7: Konno as modified by Kaiser teaches the columnar structure (Kaiser, 1304) (Kaiser, fig. 13) includes the tapered shape a diameter of which decreases or .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20130057738) in view of Yoshida (US 20080170143).
Re claim 8: Konno teaches the solid-state imaging device (fig. 1, 2 and 12-14), comprising: the plurality of columnar structures (31) disposed on the surface parallel to the first light incident surface that is located between a second light incident surface (surface of lens 51 where light enters lens 51 to pass there-through) of the lens (51) and the first light incident surface of the photoelectric conversion element (11) (see fig. 1), but does not specifically teach wherein a diameter of the columnar structure changes .

9.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20130057738) in view of Sasaki et al. (JP 2013033864).
Re claim 11: Konno teaches the solid-state imaging device, further comprising a color filter (21) that selectively transmits light having a particular wavelength (21b, 21g and 21r), the color filter (21) being disposed between the second light incident surface (surface of lens 51 where light enters lens 51 to pass there-through) of the lens (51) and the first light incident surface (surface of 11 in contact with layer 15) of the photoelectric conversion element (11) (see fig. 1), but does not specifically teach wherein the columnar structure is disposed inside the color filter. Sasaki teaches wherein a columnar structure (31) is disposed inside a color filter (18) (see fig. 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the columnar structure inside a color filter similar to Sasaki as the filter structure of Konno in order to reduce light reflection at the interface between the color filter and the columnar structure providing for improved light capture.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20130057738) in view of Sato (US 20170141151).
Re claim 12: Konno teaches the solid-state imaging device (fig. 1, 2 and 12-14), comprising: the plurality of columnar structures (31) disposed on the surface parallel to the first light incident surface that is located between a second light incident surface (surface of lens 51 where light enters lens 51 to pass there-through) of the lens (51) and the first light incident surface of the photoelectric conversion element (11) (see fig. 1), but does not specifically teach wherein at least a part of each of the columnar structures is disposed in a trench extending from a surface of the semiconductor substrate on a side opposed to the lens toward the photoelectric conversion element in the semiconductor substrate. Sato teaches wherein at least a part of each of columnar structures (42/43 of 41) is disposed in a trench (defined by peaks 35) extending from a surface of a semiconductor substrate (21) on a side opposed to a lens (37) toward a photoelectric conversion element (31) in the semiconductor substrate (21) (see fig. 2 and 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the columnar structure disposed in a trench similar to Sato as the filter structure of Konno in order to reduce light reflection at the interface between the color filter and the columnar structure providing for improved light capture.

11.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 20130057738) in view of Yokogawa (US 20140146207).
Re claim 18: Konno teaches an electronic device (see fig. 1, 2, 4, 9 and 12-14, paragraph 3), comprising: the electronic device including a solid-state imaging device (abstract, paragraph 3), the solid-state imaging device (fig. 1, 2 and 12-14) includes: a . 

Allowable Subject Matter
12.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 14, the prior art of record individually or in combination fails to teach the solid-state imaging device according to claims 10 and 1 as claimed, wherein the semiconductor substrate includes a first photoelectric conversion element and a second photoelectric conversion element, the lens includes a first lens disposed above a first light incident surface of the first photoelectric conversion element and a second lens disposed above a first light incident surface of the second photoelectric conversion element, more specifically in combination with the combination of the color filter is disposed between the first photoelectric conversion element and the first lens, and is not disposed between the second photoelectric conversion element and the second lens, and among the columnar structures, a plurality of first columnar structures disposed between the first light incident surface of the first photoelectric conversion element and the second light incident surface of the first lens have spectroscopic characteristics that absorb infrared light, and a plurality of second columnar structures disposed between the first light incident surface of the second photoelectric conversion element and the second light incident surface of the second lens have spectroscopic characteristics that transmit infrared light.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878